COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re TSG Industries, LLC, Relator

Appellate case number:      01-16-00597-CV

Trial court case number:    2016-17829

Trial court:                269th District Court of Harris County

        On August 2, 2016, this Court’s Order requested a response to the petition for a
writ of mandamus filed by the relator, TSG Industries, which seeks to vacate the
respondent trial judge’s July 1, 2016 order denying relator’s amended motion to set aside
arbitration order, which had compelled arbitration and stayed the underlying case pending
arbitration. This Court’s Order also ordered relator to file a supplemental certification
regarding any hearing records, under Rule 52.7(a)(2), and an amended record with an
index and bookmarks. See TEX. R. APP. P. 9.4(h), 52.7(a)(2), (b). Relator complied with
this Court’s Order by filing a certification and amended record.


       However, because a serious question concerning the relief requested in the
mandamus petition requires further consideration and no response has been filed yet, the
Court requests a response to the petition by the real parties in interest, Skystone Roofing
Group, Westchester Fire Insurance Company, and Travelers Casualty and Surety
Company. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed within 10
days from the date of this order. See id. 2, 52.4.

       It is so ORDERED.
Judge’s signature: /s/ Laura Carter Higley
                     Acting individually

Date: November 8, 2016